                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             November 28, 2018
                                 IN THE UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

DONALD ROBERTSON,        §
    Plaintiff,           §
                         §
v.                       §                                  CIVIL ACTION NO. H-17-2597
                         §
RUSHMORE LOAN MANAGEMENT §
SERVICES, LLC, et al.,   §
    Defendants.          §


                                              MEMORANDUM AND ORDER

           This case is before the Court on the Motion for Summary Judgment (“Motion”)

[Doc. # 15] filed by Defendants Rushmore Loan Management Services LLC

(“Rushmore”) and Wilmington Savings Fund Society (“Wilmington”).1 Plaintiff

Donald Robertson filed a Response [Doc. # 17], and Defendants filed a Reply [Doc.

# 18]. Having reviewed the record and the applicable legal authorities, the Court

grants Defendants’ Motion.

I.         BACKGROUND

           On October 1, 2010, Plaintiff obtained a loan for $166,920.00 from Universal

American Mortgage Company, LLC, (the “Loan”), to purchase real property located

in Spring, Texas (the “Property”). Robertson executed a Promissory Note requiring

1
           Defendant Bank of America, N.A., was dismissed by Agreed Order [Doc. # 10]
           entered May 7, 2018.
P:\ORDERS\11-2017\2597MSJ.wpd   181128.1211
him to make monthly payments. To secure payment of the Loan, Plaintiff and his

wife executed a Deed of Trust. The Deed of Trust was subsequently assigned to Bank

of America, N.A., and ultimately to Defendant Wilmington, who is also the current

owner and holder of the Promissory Note. Rushmore is the current mortgage servicer

with respect to Plaintiff’s Loan.

           Plaintiff made “all of the monthly loan payments due under the Loan until

approximately [May] 2011.” See Affidavit of Donald Robertson, Exh. 1 to Response;

Original Petition [Doc. # 1-1], ¶ 12. Plaintiff attempted unsuccessfully to obtain a

loan modification. In 2015 and in 2016, Plaintiff filed Chapter 13 bankruptcy

petitions to avoid foreclosure.

           Following dismissal of the second bankruptcy proceeding, Rushmore sent

Plaintiff a Notice of Intent to Accelerate dated May 9, 2017. See Exh. A-4 to Motion.

The cure amount was $84,795.46, which was due by June 13, 2017. See id.

           Plaintiff filed this lawsuit on July 31, 2017, in Texas state court, to prevent

foreclosure. Defendants filed a timely Notice of Removal [Doc. # 1]. In his Original

Petition, Plaintiff asserted causes of action for common law fraud, breach of contract,

violation of Regulation X under the Real Estate Settlement Procedures Act

(“RESPA”), and violation of the Texas Debt Collection Act.




P:\ORDERS\11-2017\2597MSJ.wpd   181128.1211   2
           After the close of discovery, Defendants filed their Motion seeking summary

judgment on all four claims asserted by Plaintiff in the Original Petition. In his

Response, Plaintiff addressed only the fraud and Regulation X claims.2 Plaintiff

offered no evidence or legal argument in support of his breach of contract and Texas

Debt Collection Act claims. The Motion for Summary Judgment is now ripe for

decision.

II.        SUMMARY JUDGMENT STANDARD

           Rule 56 of the Federal Rules of Civil Procedure provides for the entry of

summary judgment against a plaintiff who fails to make a sufficient showing of the

existence of an element essential to his case and on which he will bear the burden at

trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Curtis v. Anthony, 710

F.3d 587, 594 (5th Cir. 2013); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994) (en banc). Summary judgment “should be rendered if the pleadings, the

discovery and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is entitled to judgment as a




2
           In the Original Petition, there are no allegations of fraud or of a violation of
           Regulation X asserted against Defendant Wilmington. Because these are the only two
           claims that Plaintiff addresses in his Response, Defendant Wilmington is entitled to
           summary judgment.

P:\ORDERS\11-2017\2597MSJ.wpd   181128.1211     3
matter of law.” FED. R. CIV. P. 56(a); Celotex, 477 U.S. at 322-23; Curtis, 710 F.3d

at 594.

           For summary judgment, the initial burden falls on the movant to identify areas

essential to the non-movant’s claim in which there is an “absence of a genuine issue

of material fact.” ACE Am. Ins. Co. v. Freeport Welding & Fabricating, Inc., 699

F.3d 832, 839 (5th Cir. 2012). The moving party, however, “need not negate the

elements of the nonmovant’s case.” Coastal Agric. Supply, Inc. v. JP Morgan Chase

Bank, N.A., 759 F.3d 498, 505 (5th Cir. 2014) (quoting Boudreaux v. Swift Transp.

Co., 402 F.3d 536, 540 (5th Cir. 2005)). The moving party may meet its burden by

pointing out “the absence of evidence supporting the nonmoving party’s case.”

Malacara v. Garber, 353 F.3d 393, 404 (5th Cir. 2003) (citing Celotex, 477 U.S. at

323; Stults v. Conoco, Inc., 76 F.3d 651, 656 (5th Cir. 1996)).

           If the moving party meets its initial burden, the non-movant must go beyond the

pleadings and designate specific facts showing that there is a genuine issue of material

fact for trial. See Gen. Universal Sys., Inc. v. Lee, 379 F.3d 131, 141 (5th Cir. 2004);

Littlefield v. Forney Indep. Sch. Dist., 268 F.3d 275, 282 (5th Cir. 2001) (internal

citation omitted). “An issue is material if its resolution could affect the outcome of

the action.” Spring Street Partners-IV, L.P. v. Lam, 730 F.3d 427, 435 (5th Cir.

2013). “A dispute as to a material fact is genuine if the evidence is such that a


P:\ORDERS\11-2017\2597MSJ.wpd   181128.1211   4
reasonable jury could return a verdict for the nonmoving party.” DIRECT TV Inc. v.

Robson, 420 F.3d 532, 536 (5th Cir. 2006) (internal citations omitted).

           In deciding whether a genuine and material fact issue has been created, the

court reviews the facts and inferences to be drawn from them in the light most

favorable to the nonmoving party. See Reaves Brokerage Co. v. Sunbelt Fruit &

Vegetable Co., 336 F.3d 410, 412 (5th Cir. 2003). A genuine issue of material fact

exists when the evidence is such that a reasonable jury could return a verdict for the

non-movant. See Tamez v. Manthey, 589 F.3d 764, 769 (5th Cir. 2009) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “‘Conclusional

allegations and denials, speculation, improbable inferences, unsubstantiated assertions,

and legalistic argumentation do not adequately substitute for specific facts showing

a genuine issue for trial.’” Pioneer Exploration, L.L.C. v. Steadfast Ins. Co., 767 F.3d

503, 511 (5th Cir. 2014) (quoting Oliver v. Scott, 276 F.3d 736, 744 (5th Cir. 2002));

accord Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395,

399 (5th Cir. 2008). Instead, the nonmoving party must present specific facts which

show “the existence of a genuine issue concerning every essential component of its

case.” Firman v. Life Ins. Co. of N. Am., 684 F.3d 533, 538 (5th Cir. 2012) (citation

and internal quotation marks omitted). In the absence of any proof, the court will not




P:\ORDERS\11-2017\2597MSJ.wpd   181128.1211   5
assume that the non-movant could or would prove the necessary facts. See Little, 37

F.3d at 1075 (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).

           The Court does not make credibility determinations or weigh any evidence. See

Chaney v. Dreyfus Serv. Corp., 595 F.3d 219, 229 (5th Cir. 2010) (citing Reaves

Brokerage Co., 336 F.3d at 412-13). The Court is not, however, required to accept

the nonmovant’s conclusory allegations, speculation, and unsubstantiated assertions

which are either entirely unsupported, or supported by a mere scintilla of evidence.

Id. (citing Reaves Brokerage, 336 F.3d at 413); accord, Little, 37 F.3d at 1075.

Affidavits cannot preclude summary judgment unless they contain competent and

otherwise admissible evidence. See FED. R. CIV. P. 56(c)(4); Love v. Nat’l Med.

Enters., 230 F.3d 765, 776 (5th Cir. 2000).

III.       ANALYSIS

           A.          Breach of Contract and Texas Debt Collection Act Claims

           Rushmore argues that the breach of contract claim fails because it is undisputed

that Plaintiff, by defaulting under the terms of the Loan, was in breach prior to any

alleged breach by Rushmore. Defendants argue also that the Texas Debt Collection

Act claim fails because Rushmore provided the required Notice of Default and Intent

to Accelerate on May 9, 2017. See Motion, p. 7 (citing Business Records Affidavit

of Michael Bennett; Exh. A-4). Plaintiff in his Response does not challenge


P:\ORDERS\11-2017\2597MSJ.wpd   181128.1211     6
Defendants’ Motion regarding the breach of contract and Texas Debt Collection Act

claims. Absent evidence or legal argument in support of these claims, Defendants are

entitled to summary judgment.

           B.          Fraud Claim

           In his Original Petition, Plaintiff alleges that Rushmore engaged in common law

fraud when it agreed to review and consider Plaintiff’s loan modification request. In

his Response, Plaintiff alleges that Rushmore made a false representation when it

informed Plaintiff on March 5, 2015, that his “Relationship Manager” was Valerie

Villanueva, then informed Plaintiff on March 19, 2015, that his “Relationship

Manager” was Hector Enciso.

           To avoid summary judgment on his fraud claim, Plaintiff must present evidence

that (1) a material representation was made; (2) the representation was false; (3) when

the representation was made, the speaker knew it was false or made it recklessly

without any knowledge of the truth and as a positive assertion; (4) the speaker made

the representation with the intent that the other party should act upon it; (5) Plaintiff

acted in reliance on the representation; and (6) thereby suffered injury. See Harris

Cnty. v. MERSCORP Inc., 791 F.3d 545, 558 (5th Cir. 2015) (citing Italian Cowboy

Partners, Ltd. v. Prudential Ins. Co. of Am., 341 S.W.3d 323, 337 (Tex. 2011)).

Under Texas law, a promise of future performance constitutes actionable fraud only


P:\ORDERS\11-2017\2597MSJ.wpd   181128.1211   7
if “the promise was made with no intention of performing at the time it was made.”

Formosa Plastics, 960 S.W.2d at 48; Hall v. Douglas, 380 S.W.3d 860, 870-71 (Tex.

App. – Dallas 2012, no pet.).

           Plaintiff has failed to present evidence that raises a genuine issue of material

fact regarding the false representation element of his fraud claim. To the extent

Plaintiff bases his fraud claim on representations that Rushmore would review and

consider his loan modification request, the allegedly false misrepresentation is

expressly contingent future conduct. See, e.g., Spencer v. Deutsche Bank Nat. Tr. Co.,

2014 WL 7151505, *5 (S.D. Tex. Sept. 17, 2014) (report and recommendation

adopted). The uncontroverted documentary evidence in the record establishes that

Rushmore repeatedly requested additional information from Plaintiff to enable it to

review and consider the loan modification request. Plaintiff has failed to present

evidence that, when Rushmore stated that it would consider his loan modification

request, it intended not to perform.

           With reference to the representations regarding Plaintiff’s “Relationship

Manager,” there is no evidence that the representation that Valerie Villanueva was the

Relationship Manager on March 5, 2015, or the representation that Hector Enciso was

the Relationship Manager on March 19, 2015, were false statements at the time they




P:\ORDERS\11-2017\2597MSJ.wpd   181128.1211    8
were made.3 The evidence in the record demonstrates only that the named individual

changed between March 5 and March 19, and that Plaintiff had difficulty contacting

both individuals.

           Plaintiff has failed to present evidence that raises a genuine issue of material

fact that Rushmore made false representations of material fact regarding its review and

consideration of the loan modification request or the identity of the Relationship

Manager assigned to Plaintiff. As a result, Defendants are entitled to summary

judgment on Plaintiff’s fraud claim.

           C.          RESPA Regulation X Claim

           Plaintiff alleges that Rushmore violated 12 C.F.R. § 1024.41 (“Regulation X”)

by initiating foreclosure proceedings while he had a “complete loss mitigation

application” pending. See Original Complaint, ¶ 50. Regulation X provides for a

private right of action pursuant to section 6(f) of RESPA. See 12 U.S.C. § 1024.41(a).

           The documentary evidence in the record establishes that Plaintiff did not have

a “complete loss mitigation application” pending for consideration by Rushmore at

any time. Indeed, Plaintiff admits that Rushmore advised him repeatedly that his loan

modification application was incomplete. See Robertson Aff., ¶ 13, ¶ 15, ¶ 17, ¶ 19,


3
           Additionally, Plaintiff has presented no legal or factual basis for the identity of a
           Relationship Manager being a material representation under the circumstances of this
           case.

P:\ORDERS\11-2017\2597MSJ.wpd   181128.1211      9
¶ 21. Plaintiff relies on the first page of a letter from Rushmore dated August 5, 2016,

and the first page of a letter from Rushmore dated October 20, 2016.4 On the first

page of each letter, Rushmore acknowledged receipt of Plaintiff’s “home retention

package wherein [he was] seeking homeowner assistance . . ..” See First Page of

Letters, Exhs. A-4 and A-5 to Response. On the second page of these two letters,

which Plaintiff failed to include in his exhibits, Rushmore advised Plaintiff that it had

completed its initial review of the home retention package and that the application was

“considered               incomplete          because   it    is   missing   the   following   required

documentation . . ..” See Second Page of Letters, Exhs. B-11 and B-14 to Reply.

Each letter then listed the documentation that was missing at the time the letter was

sent to Plaintiff. See id. When Plaintiff failed to provide the missing documentation,

Rushmore sent him a letter dated November 9, 2016, advising him that Rushmore was

closing its file because it did not have a completed Home Retention Package to

review. See Letter, Exh. B-15 to Reply. In that letter, Rushmore invited Plaintiff to

contact its office if he wanted his loan “to be reviewed for workout opportunities in

the future.” See id.




4
           Plaintiff admits receiving both letters. See Robertson Aff., ¶ 19 (“After receiving this
           [August 5, 2016] letter, I, or my wife, then called Rushmore . . ..”); ¶ 21 (“After
           receiving the October 20, 2016 letter . . ., I called Rushmore . . ..”).

P:\ORDERS\11-2017\2597MSJ.wpd   181128.1211                  10
           Plaintiff has failed to present evidence that raises a genuine issue of material

fact regarding whether Rushmore instituted foreclosure proceedings while he had a

completed loan modification application pending. As a result, Rushmore is entitled

to summary judgment on the Regulation X claim.

IV.        CONCLUSION AND ORDER

           Plaintiff does not challenge Defendants’ request for summary judgment on the

breach of contract and Texas Debt Collection Act claims. Plaintiff has failed to

present evidence that raises a genuine issue of material fact on his fraud and his

RESPA Regulation X claims. As a result, it is hereby

           ORDERED that Defendants’ Motion for Summary Judgment [Doc. # 15] is

GRANTED. The Court will issue a separate final judgment.

           SIGNED at Houston, Texas this 28th day of November, 2018.




                                                       NAN Y F. ATLAS
                                              SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2017\2597MSJ.wpd   181128.1211   11
